UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6526



JOHNNY LEE ROBBINS,

                                           Petitioner - Appellant,

          versus


FRANKLIN FREEMAN; J. V. TURLINGTON,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-96-762-5-F3)


Submitted:   February 26, 1998            Decided:   March 16, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Lee Robbins, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny Appellant's motion
for leave to proceed in forma pauperis, deny a certificate of ap-

pealability, and dismiss the appeal on the reasoning of the dis-

trict court. Robbins v. Freeman, No. CA-96-762-5-F3 (E.D.N.C. Mar.
25, 1997). Further, we deny Appellant's motion for transcripts at

government expense and his motion for appointment of counsel. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2